Citation Nr: 0113498	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  95-20 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1943 to 
November 1949 and from January 1950 to August 1950.  He died 
on October [redacted], 1992.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
1995 by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board in February 1997 and February 
1999.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died on 
October [redacted], 1992, of lung cancer.

2.  No complaints, findings, or diagnoses of any cancer were 
present during service or for many years thereafter.

3.  At the time of his death, the veteran was service-
connected for sinusitis and anxiety reaction, each rated as 
10 percent disabling; noncompensable evaluations were in 
effect for a left mastectomy scar, tonsillectomy, 
ankylostomiasis, and a right index finger scar.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.

CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131 1310 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.312, 3.316 (2000).

2.  The requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, have not been met.  38 U.S.C.A. 
§ 3501(a)(1) (West 1991); 38 C.F.R. § 21.3021 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, for assistance to a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In the instant case, service and VA 
medical records have been obtained, and the RO has attempted 
to verify the veteran's exposure to mustard gas during 
service.  Under the circumstances, the Board finds that no 
useful purpose would be served in this case by delaying 
appellate review for additional development.  The record as 
it stands allows for equitable appellate review, and the 
Board finds that there has been substantial compliance with 
the provisions of the Veterans Claims Assistance Act of 2000.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including malignant tumors, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Turning to the record, the Board first notes that during his 
lifetime, the veteran was service-connected for sinusitis, 
anxiety reaction, a left mastectomy scar, tonsillectomy, 
ankylostomiasis, and a right index finger scar.  The 
veteran's service medical records do not reference any 
pertinent complaints or diagnoses of cancer.

The appellant has contended that the veteran's lung cancer 
was related to the neoplasm, fibroma, left breast, that was 
diagnosed in service in July 1946.  However, chest X-rays 
performed during service following the July 1946 diagnosis 
were negative, and cancer was not noted on the veteran's 
August 1950 service separation examination.  In fact, post-
service medical records do not show cancer until 1987, more 
than 35 years after service.  While the veteran underwent a 
left mastectomy in April 1953 and sought treatment for left 
breast pain in May 1960, nothing in the medical records 
suggests cancer or a malignant tumor, and no physician has 
indicated that the veteran's lung cancer was related to the 
left breast tumor diagnosed in service.  The Board notes that 
the claims file is replete with negative chest X-rays from 
the 1950s, 1960s, and 1970s.  The Board acknowledges the 
appellant's belief in a causal connection between the 
veteran's death and his military service, including the left 
breast tumor diagnosed in service.  However, as the appellant 
is not a medical expert, she is not competent to offer an 
opinion regarding any medical causation leading to the 
veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The appellant has also asserted that the veteran was exposed 
to mustard gas during service.  Lung cancer is a disease for 
which presumptive service connection may be allowed in 
accordance with 38 U.S.C.A. § 3.316(a)(1) and (2).  However, 
the Board finds that service connection is not warranted on a 
presumptive basis in accordance with 38 U.S.C.A. § 3.316 
because the evidence does not show that the veteran had 
"full-body exposure" to nitrogen or sulfur mustard or 
Lewisite at any time during active service.  Service medical 
records do not reflect any such exposure.  In a July 1999 
letter, the RO contacted the appellant and requested 
additional information concerning the veteran's possible 
mustard gas exposure during service.  The appellant did not 
reply to the request.  In September 2000 the RO submitted 
requests to agencies of the U.S. Army that they search for 
evidence showing that the veteran had been exposed to mustard 
gas.  However, despite searches of the available records, 
including the Defense Manpower Data Center and the Defense 
Technical Information Center database, the veteran's name was 
not listed as one who had been exposed to mustard gas during 
service.  The correspondence specifically noted that no 
"human experimentation" took place at Ft. Sam Houston, the 
place where the veteran spent the majority of his active duty 
service.

In short, and despite the RO's efforts in this regard, the 
evidence of record does not establish that the veteran was 
exposed to any of the vesicant agents listed under 38 C.F.R. 
§ 3.316, including mustard gas, during his period of active 
service, and the Board is unable to extend the presumption of 
service connection for the veteran's lung cancer as secondary 
to exposure to mustard gas.  While the presumptive provisions 
do not preclude a veteran from establishing service 
connection with proof of actual direct causation (see Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)), there is no 
evidence that any physician or other qualified health care 
professional has attributed the veteran's death or lung 
cancer to his exposure to mustard gas.

Because the record fails to demonstrate any connection 
between the veteran's lung cancer and his military service, 
the appellant's claim of service connection for the cause of 
the veteran's death must be denied.  In sum, the Board is 
compelled to find that the preponderance of the evidence is 
against entitlement to service connection for the cause of 
the veteran's death.  It follows that there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consideration has been given 
to whether a medical opinion is warranted pursuant to section 
3(a) of this recent enactment.  The language of this 
subsection does not appear to include claims by survivors.  
Moreover, except for the claimant's assertions, there is no 
evidence suggesting a link between lung cancer and service.  
Her statements, however, do not contain any reference to 
information she received from physicians or material she 
obtained from other medical sources to link the veteran's 
lung cancer to military service.  In light of the general 
nature of her contentions and the lack of any support for 
these assertions in the medical records, a medical opinion is 
not necessary.

In view of the denial of service connection for the cause of 
the veteran's death, the claim for entitlement to Survivors' 
and Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code, is also denied.  In order 
to be eligible for this educational assistance the veteran 
must have died of a service connected disability, or been 
evaluated as permanently and totally disabled for a period of 
10 years prior to his death.  38 U.S.C.A. § 3501(a)(1); 
38 C.F.R. § 21.3021 (a).  As such, the appellant does not met 
the basic requirements for educational assistance.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim of entitlement to Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

